facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                (2005).
                             First, appellant argues that his trial counsel was ineffective
                for failing to correct errors regarding missing portions of the trial and
                sentencing transcript. Appellant fails to demonstrate that his trial
                counsel's performance was deficient or that he was prejudiced. Counsel
                testified at the evidentiary hearing that he reviewed the transcript and
                noted that the transcript of the sentencing hearing did not contain a
                statement made by the district court during the sentencing hearing.
                Counsel stated that the trial judge made a comment that he was unsure
                that the sentence he imposed was constitutional. Counsel noted that this
                court concluded on direct appeal that the sentence was not appropriate
                and the error had since been corrected.       See Lyons v. State, Docket No.
                42423 (Order Affirming in Part, Reversing in Part and Remanding, March
                23, 2006). Counsel testified that the remainder of the transcript
                accurately reflected the trial proceedings. Appellant fails to demonstrate
                a reasonable probability of a different outcome had counsel taken
                additional actions regarding the transcript. Substantial evidence supports
                the district court's decision to deny this claim and appellant fails to
                demonstrate that the district court erred.
                             Second, appellant argues that counsel was ineffective for
                failing to seek to have the conviction overturned based upon the two
                victims' failure to identify appellant at trial and that the failure to identify
                appellant as the perpetrator of the crime violated the corpus delicti rule.
                Appellant fails to demonstrate that his trial counsel's performance was
                deficient or that he was prejudiced. At trial, the two victims each stated
                appellant's name when discussing the person who sexually assaulted

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                                                                      f59
                                                      MAW
                  them. At the evidentiary hearing, counsel testified that he believed the
                  victims each sufficiently identified appellant at the trial as the person who
                  committed the crimes, and therefore, did not feel it would have been
                  appropriate to seek dismissal of any of the charges based upon lack of
                  identification. Tactical decisions such as this one "are virtually
                  unchallengeable absent extraordinary circumstances," Ford v State, 105
                  Nev. 850, 853, 784 P.2d 951, 953 (1989), which appellant did not
                  demonstrate. In addition, the corpus delicti of a crime is established by
                  any independent evidence sufficient for a reasonable inference that the
                  crime was committed, and the victims' testimony regarding the nature of
                  the inappropriate sexual contact was sufficient in this matter. See Doyle
                  v. State, 112 Nev. 879, 892, 921 P.2d 901, 910 (1996), overruled on other
                  grounds by Kaczmarek v. State, 120 Nev. 314, 333, 91 P.3d 16, 29 (2004).
                  Appellant fails to demonstrate a reasonable probability of a different
                  outcome at trial had counsel raised arguments related to insufficient
                  evidence of the identification of appellant or regarding the corpus delicti
                  rule. Therefore, the district court did not err in denying this claim.'
                              Next, appellant argues that the district court erred in
                  concluding the following claims were procedurally barred: (1) the trial


                         'In his reply brief, appellant also argues that his trial counsel was
                  ineffective for failing to obtain evidence from the State, for failing to seek a
                  psychological evaluation of the victims, and for failing to move for a
                  mistrial after a witness testified that appellant was guilty. However,
                  appellant did not raise these issues in his opening brief, and because a
                  reply brief is limited to countering any matter set forth in the answering
                  brief, we decline to consider these claims. See NRAP 28(c); see also
                  Bongiovi v. Sullivan, 122 Nev. 556, 569 n.5, 138 P.3d 433, 443 11.5 (2006);
                  Elvik v. State, 114 Nev. 883, 888 & n.6, 965 P.2d 281, 284 & n.6 (1998).


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A     •


                                                      MalII
                court judge should not have heard the trial because he had previously
                recused himself from the case, (2) continuance of the preliminary hearing
                for two weeks violated appellant's due process rights, (3) the State
                improperly charged appellant four separate times, (4) a conviction for
                sexual assault on a minor based solely on a victim's testimony is an
                improper bill of pains and penalties, (5) the State called witnesses who
                improperly vouched for the victims, and (6) cumulative error. Appellant
                argues that all of his claims were raised as claims of ineffective assistance
                of counsel, and therefore, should have been considered on their merits.
                            A review of appellant's petition and supplement reveals that
                appellant raised all of the challenged claims independent of his claims of
                ineffective assistance of counsel. Claims raised independent of claims of
                ineffective assistance of counsel are subject to the procedural bar from
                NRS 34.810(1)(b) "because such claims could have been . . . raised in a
                direct appeal." Pellegrini v. State, 117 Nev. 860, 884, 34 P.3d 519, 535
                (2001). The State opposed appellant's petition and asserted that the
                challenged claims should be procedurally barred pursuant to NRS
                34.810(1)(b). Appellant then replied and at that point asserted that the
                challenged claims were raised as claims of ineffective assistance of counsel
                claims, essentially attempting to raise new claims of ineffective assistance
                of counsel on reply.
                            A petitioner may raise claims in his initial petition and, if the
                district court appoints post-conviction counsel, in a supplement. NRS
                34.724(1); NRS 34.750(3). All other pleadings may only be filed if ordered
                by the district court. NRS 34.750(5). However, a district court has the
                discretion to allow a petitioner to raise "new claims even as late as the
                evidentiary hearing on the petition." State v. Powell, 122 Nev. 751, 758,

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A


                                                           ‘ WP-Titti
                  138 P.3d 453, 458 (2006) (citing Barnhart v. State, 122 Nev. 301, 303, 130
                  P.3d 650, 651-52 (2006)); see also NRS 34.750(5). If a district court allows
                  a petitioner to raise new claims not included in the initial petition or in
                  the supplemental petition, it should do so explicitly on the record and
                  allow the State the opportunity to respond to the new claims. See
                  Barnhart, 122 Nev. at 303-04, 130 P.3d at 652.
                              Here, the district court did not specifically allow appellant to
                  raise new claims in his reply and the State attempted to file a sur-reply to
                  respond to appellant's additional claims, but the district court struck the
                  sur-reply from the record. As the district court did not explicitly allow
                  appellant to raise new claims and did not allow the State to respond to any
                  new claims, the actions of the district court demonstrate that the district
                  court exercised its discretion to refuse to allow appellant to include new
                  claims in the reply. Therefore, appellant fails to demonstrate that the
                  district court erred in declining to consider any of the improperly raised
                  claims of ineffective assistance of counsel.
                              As appellant was not permitted to amend his claims, all of the
                  challenged claims were raised independent of appellant's claims of
                  ineffective assistance of counsel. Accordingly, the challenged claims were
                  reasonably available to be raised on direct appeal. Therefore, the district
                  court did not err in concluding that appellant failed to demonstrate good
                  cause and actual prejudice to excuse his failure to raise these claims on
                  direct appeal. See NRS 34.810(1)(b)(2), Hathaway v. State, 119 Nev. 248,
                  253, 71 P.3d 503, 506 (2003). 2


                        Appellant also argues that the procedural bars are
                        2
                  unconstitutional. However, the procedural bars reasonably regulate post-
                                                                 continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    •7
                                       Finally, appellant argues that portions of the district court's
                     findings are not entitled to deference on appeal. As discussed previously,
                     this court gives deference to the district court's factual findings regarding
                     ineffective assistance of counsel but reviews the district court's application
                     of the law to those facts de novo.         Lader, 121 Nev. at 686, 120 P.3d at
                     1166. In reviewing appellant's claims of ineffective assistance of counsel
                     under that standard, appellant fails to demonstrate that any of his claims
                     are meritorious. Further, appellant fails to demonstrate that the district
                     court erred in denying any of his additional claims or that the district
                     court's order was insufficient to allow this court to properly review
                     appellant's claims. Therefore, appellant is not entitled to relief regarding
                     his argument that the district court's order is not entitled to deference.
                                       Having concluded appellant is not entitled to relief, we
                                       ORDER the judgment of the district court AFFIRMED.


                                                       1
                                                       A&
                                                                     AitimANA
                                                   Gibbons-- v


                     .4=04 :)11_91 40                  . J                                          J.
                     Douglas       I                                 Saitta



                     . . . continued

                     conviction petitions for a writ of habeas corpus, and are therefore
                     constitutional. See Pellegrini, 117 Nev. at 878, 34 P.3d at 531 (citing
                     Passanisi v. Director, Dep't Prisons, 105 Nev. 63, 66, 769 P.2d 72, 74
                     (1989)).


SUPREME COURT
        OF
     NEVADA
                                                                6
(0) 1947A     • W,


M4kW:MMININEM              IESON                  RlltaiM;W     SEiat&MNSWINISM
                             cc: Hon. Linda Marie Bell, District Judge
                                  Michael H. Schwarz
                                  Attorney General/Carson City
                                  Clark County District Attorney
                                  Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                               7
(0) 1947A    ..(447311.1..


                                          riitaa;iMAM